
 
Exhibit 10.5

PERFORMANCE CASH AWARD AGREEMENT
PNM RESOURCES, INC. SECOND AMENDED AND RESTATED
OMNIBUS PERFORMANCE EQUITY PLAN
 
PNM Resources, Inc., a New Mexico corporation, (“PNMR” or the “Company”) hereby
awards to «First_Name» «Last_Name», (the “Participant”) a Participant in the PNM
Resources, Inc. Second Amended and Restated Omnibus Performance Equity Plan (the
“Plan”), as it may be amended, a Performance Cash Award (the “Award”) effective
as of the 9th day of March, 2009.
 
Capitalized terms used in this Performance Cash Award Agreement (the
“Agreement”) and not otherwise defined herein shall have the meanings given to
such terms in the Plan.
 
1.     Grant.  Company hereby awards to Participant the opportunity to earn a
cash payment in an amount equal to the Threshold, Target or Maximum Award level
listed in Section 5, based upon Company’s performance over the Performance
Period (defined in Section 4), in accordance with and subject to the terms and
conditions set forth in this Agreement.  In no event will the Award exceed the
Maximum Award level indicated in Section 5.  If Participant is a Covered
Employee, the Award is intended to be a Performance-Based Award granted pursuant
to Section 12 of the Plan.
 
2.     Award Subject to Plan.  This Award is granted pursuant to the Plan, the
terms of which are hereby incorporated by reference.
 
3.     Shareholder Approval Required.  Participant understands and agrees that
Company has adopted the amended and restated Plan subject to shareholder
approval.  If the shareholders of Company do not approve the Plan at the annual
shareholders meeting on May 19, 2009 or any extensions thereof, the Award and
this Agreement shall  automatically be withdrawn and cancelled and no amounts
will be payable to Participant hereunder.
 
4.     Performance Period.  The Performance Period for this Award begins on
January 1, 2009 and ends on December 31, 2009.
 
5.     Performance Goals; Amount of Award.  The amount of the Award to which
Participant is entitled pursuant to this Agreement, if any, is based upon the
level of Company’s Adjusted Cash Earnings during the Performance Period as set
forth below:
 
If Company’s Adjusted Cash Earnings over the Performance Period are:
The Annual Performance Cash Award awarded to Participant will be:
At least $250 MM (but not $260 MM)
«PC_Thres» (the Threshold Award), adjusted as described below.
At least $260 MM (but not $275 MM)
«PC_Target» (the Target Award), adjusted as described below.
$275 MM or more
«PC_Max» (the Maximum Award)



If Company’s Adjusted Cash Earnings for the Performance Period are less than
$250,000,000, no payment will be due pursuant to this Agreement.  If Company’s
Adjusted Cash
 
1

--------------------------------------------------------------------------------


Earnings for the Performance Period exceed $250,000,000 but are less than
$260,000,000, the amount of the payment to which Participant is entitled will be
interpolated between the Threshold and Target Award levels.  If Company’s
Adjusted Cash Earnings for the Performance Period exceed $260,000,000 but are
less than $275,000,000, the amount of the payment to which Participant is
entitled also will be interpolated between the Target and Maximum Award levels.
 
6.     Adjusted Cash Earnings.  Company’s “Adjusted Cash Earnings” for the
Performance Period is the amount of Company’s net cash flow from operating
activities (as reflected on Company’s cash flow statement) adjusted by the
following:  (a) adding amounts received by Company as principal payments on the
Palo Verde lessor notes; (b) adding amounts received by Company as Palo Verde 3
toll revenue; (c) adding amounts received by Company attributable to the Optim
Energy, LLC, cash earnings; (d) subtracting the changes in Company’s working
capital; and (e) subtracting the taxes paid by Company on the Gas Asset
Transaction.  For purposes of this Agreement, the term “Gas Asset Transaction”
means the sale of various assets of the Gas Division by Public Service Company
of New Mexico pursuant to the Asset Purchase Agreement by and among Public
Service Company of New Mexico, Continental Energy Systems LLC and New Mexico Gas
Company, Inc. dated January 12, 2008.
 
7.     Determination of Adjusted Cash Earnings and Awards Payable.  The
Committee will determine the Adjusted Cash Earnings for the Performance Period
and the amount of the Award to which Participant is entitled, if any, on or
before February 28, 2010.  If Participant is Company’s CEO, the Committee then
will submit its determinations with respect to the Adjusted Cash Earnings and
the amount to which such Participant is entitled to the Board of Directors for
review and approval.  No amount will be payable to such Participant in the
absence of approval by the Board of Directors.
 
8.     Form and Timing of Payment. Participant will receive the payment, if any,
on or before March 15, 2010.
 
9.     Termination of Employment Prior to Payment of Award.  In order to receive
any Award pursuant to this Agreement, Participant must be employed by Company on
the date of payment of the Award.  If Participant incurs a Termination of
Employment with Company prior to such date, no Award is payable to Participant
under this Agreement.
 
10.    Prior Awards Pursuant to the Long-Term Performance Cash Program.  Through
Participant’s acceptance of the Award and this Agreement, Participant
acknowledges and agrees that no award is payable to Participant under the
Long-Term Performance Cash Program (the “Program”) formerly sponsored by
Company.  More specifically, Participant agrees that the awards granted to
Participant pursuant to the Program, if any, relating to the 2007-2009 and
2008-2010 performance periods are hereby canceled and Participant has no rights
to such awards in the future.
 
11.    Withholding and Deductions.  Company is authorized to withhold from any
payments called for by this Plan all withholding and other taxes due to the
federal and any state governments and to take such other action as Company may
deem necessary or advisable to enable Company and Participants to satisfy
obligations for the payment of withholding taxes and other tax liabilities
relating to any payment.
 
2

--------------------------------------------------------------------------------


12.    Non-Assignability.  The Award and Participant’s rights under this
Agreement shall not be transferable other than by will or by the laws of descent
and distribution.  The Performance Cash Award is otherwise non-assignable.  (See
Section 14 of the Plan).  The terms of this Agreement and the Plan shall be
binding on the executors, administrators, heirs and successors of Participant.
 
13.    Employment Agreement.  Notwithstanding anything to the contrary contained
in this Agreement, (a) neither the Plan nor this Agreement is intended to create
an express or implied contract of employment for a specified term between
Participant and Company and (b) unless otherwise expressed or provided, in
writing, by an authorized officer, the employment relationship between
Participant and Company shall be defined as “employment at will” wherein either
party, without prior notice, may terminate the relationship with or without
cause.
 
14.    Administration.  This Agreement shall at all times be subject to the
terms and conditions of the Plan and the Plan shall in all respects be
administered by the Committee in accordance with the terms of and as provided in
the Plan.  The Committee shall have the sole and complete discretion with
respect to the interpretation of this Agreement and the Plan, and all matters
reserved to it by the Plan.  The decisions of the majority of the Committee with
respect thereto and to this Agreement shall be final and binding upon
Participant and Company.  In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.
 
15.    Waiver and Modification.  The provisions of this Agreement may not be
waived or modified unless such waiver or modification is in writing signed by
Company.
 
16.    Validity and Construction. The validity and construction of this
Agreement shall be governed by the laws of the State of New Mexico.
 
MANY OF THE PROVISIONS OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR
PERTINENT PROVISIONS OF THE PLAN.  TO THE EXTENT THIS AGREEMENT IS SILENT ON AN
ISSUE OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN
PROVISIONS SHALL CONTROL.
 
IN WITNESS WHEREOF, Company has caused this Performance Cash Award Agreement to
be executed on March 27, 2009, by its duly authorized representative and
Participant has executed this Agreement.
 
PNM RESOURCES, INC.








By                                     
                                         ________________________________
    Alice A.
Cobb                                                                                        Participant
    Senior Vice President and
    Chief Administrative Officer




                                                                     
 
3

--------------------------------------------------------------------------------

 

